IMPORTANT NOTICE

THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT PROVISION WHICH
CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND
ALLOWS A CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER
NOTICE.

GUARANTY OF PAYMENT, PERFORMANCE AND COMPLETION
This GUARANTY OF PAYMENT, PERFORMANCE AND COMPLETION (the “Guaranty”)

is made as of the A day of December, 2018, by MATTHEW SHKOR (the “Guarantor’) to and
for the benefit of CAPITAL BANK, N.A. (the “Lender’).

 

RECITALS:

A. Potomac Construction 1525 P Street LLC, a District of Columbia limited liability
company (the “Borrower’) is justly indebted unto Lender to secure repayment of a certain Deed
of Trust Note executed by Borrower of even date herewith and made by Borrower payable to the
order of Lender in the principal amount of Three Million One Hundred Sixty-One Thousand and
No/100 Dollars ($3,161,000.00) (as the same may be amended, modified, supplemented,
renewed or replaced from time to time, the “Note” and the loan evidenced by the Note may
hereinafter be referred to as the “Loan’”). The Note is issued pursuant to the terms of that certain
Loan Agreement dated of even date herewith made by and between the Borrower and Lender
(as the same may be amended, modified, supplemented or replaced from time to time, the “Loan
Agreement”) and is to be secured by a Credit Line Deed of Trust, Security Agreement and Fixture
Filing (the “Deed of Trust’), of even date herewith from Borrower to certain trustees named
‘therein for the benefit of the Lender, and other documents evidencing the transaction, all of even
date herewith (the Note, the Deed of Trust and such other documents are collectively referred to
herein as the “Loan Documents’).

B. Lender is unwilling to make the Loan unless the Guarantor guarantees (i) the
payment of principal and interest and any other amounts provided for in the Loan Documents, (ii)
the performance by the Borrower of all of the covenants on its part to be performed and observed
pursuant to the provisions of the Loan Documents, and (iii) the timely lien-free completion of the
Construction (as defined in the Loan Agreement).

C. The Borrower has executed and delivered to Lender the Note, and the Guarantor
desires to give such guaranty to the Lender in order to induce the Lender to make the Loan.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the Guarantor
agrees as follows:

1. The foregoing recitals are incorporated herein as if fully set forth in this Paragraph

2. The Guarantor unconditionally and absolutely, guarantees: (i) the full and timely
payment of all amounts due under the terms of the Note and the other Loan Documents; (ii) the
timely performance by the Borrower of all covenants, conditions and agreements set forth in the
Loan Documents and (iii) the timely lien-free completion of the Construction (as defined in the
Loan Agreement) in accordance with the Plans and Specifications (as defined in the Loan

1

S:\Capital Bank\1525 P Street\Loan Documents\Guaranty v2.docx

 
Agreement) This Guaranty shall constitute a continuing guaranty covering the payment of all
principat and interest and any late charges and other sums now due or hereafter incurred under
the Note and the other Loan Documents, and shall be binding upon the Guarantor, their heirs,
successors, and assigns, until the full amount due under the Note and the other Loan Documents
is paid, and subject to Paragraph 13 hereof.

3. The Guarantor hereby subordinates any and all indebtedness of Borrower now or
hereafter owed to Guarantor, or any party constituting Guarantor, to the indebtedness of Borrower
to Lender, and agrees with Lender that neither Guarantor nor any party constituting Guarantor
shall: (i) demand or accept any payment from Borrower at any time that there exists a default
beyond applicable grace and cure periods, if any, under any of the Loan Documents; (ii) claim
any offset or other reduction of Guarantor’s obligations hereunder because of any such
indebtedness(es); (iii) take any action to obtain any of the security described in and encumbered
by the Loan Documents; or (iv) have any right of subrogation whatsoever with respect to the Note
or other Loan Documents or to any monies due and unpaid thereon or any collateral securing the
same, unless and until the Lender shall have received payment in full of all sums at any time
secured by the Deed of Trust securing the Note and the other Loan Documents.

4. The Guarantor hereby consents and agrees that Lender may at any time, and from
time to time, without notice to or further consent from the Guarantor, either with or without
consideration, surrender any property or other security of any kind or nature whatsoever held by
it or by any person, firm or borrower on its behalf or for its account, securing any indebtedness or
liability hereby guaranteed; substitute for any collateral so held by it, other collateral of like kind,
or of any kind; modify the terms of the Note or any other Loan Documents; extend or renew the
Note for any period; grant releases, compromises and indulgences with respect to the Note or
any other Loan Documents to any persons or entities now or hereafter liable thereunder or
hereunder; release any Guarantor or endorser of the Note; take Borrower's bank accounts held
with Lender; or take or fail to take any action of any type whatsoever. No such action which
Lender shall take or fail to take in connection with the Note or other Loan Documents shall release
the Guarantor’s obligations hereunder, affect this Guaranty in any way, or afford the Guarantor
any recourse against Lender. The provisions of this Guaranty shall extend and be applicable to
all renewals, amendments, extensions, consolidations and modifications of or substitutions for the
Note or other Loan Documents and any changes in the business of Borrower.

5. The Guarantor hereby waives and agrees not to assert or take advantage of: (a)
any defense that ‘may arise by reason of the incapacity, lack of authority, death, bankruptcy,
insolvency or disability of the maker(s) of the Note or any other person or entity, or the failure of
Lender to file or enforce a claim against the estate (either in administration, bankruptcy, or any
other proceeding) of the maker(s) of the Note or any other person or entity; (b) any defense based
upon an election of remedies by Lender which destroys or otherwise impairs any subrogation
rights of the Guarantor or the right of the Guarantor to proceed against the maker(s) of the Note
for reimbursement; (c) any defense based upon the failure of the Borrower or any other person
or entity to take any action or refrain from action; (d) any duty on the part of Lender to disclose to
the Guarantor any facts it may now or hereafter know; (e) acceptance or notice of acceptance of
this Guaranty; (f) notice of presentment and demand for payment of any of the indebtedness or
performance of any of the obligations hereby guaranteed; (g) protest and notice of dishonor or of
default to the Guarantor or to any other party with respect to the indebtedness or performance of
obligations hereby guaranteed; (h) the invalidity or unenforceability of the Note or any other Loan
Documents; (i) any defense (other than payment) that the Guarantor may or might have relating
to his undertakings, liabilities and obligations hereunder; or (j) any defense which may arise under
the Equal Credit Opportunity Act, 11 U.S.C. §1691, et seq. All laws exempting real or personal

2

S:\Capital Bank\1525 P Street\Loan Documents\Guaranty v2.docx

 
property from execution are hereby waived, and no benefit of exemption will be claimed under or
by virtue of any exemption law in force or which hereafter may be passed. Without in any way
limiting the foregoing, Guarantor hereby waives any act or omission (except acts and omissions
in bad faith, gross negligence or willful misconduct) which may be deemed to change the scope
of Guarantor’s risk.

6. To Guarantors actual knowledge, the execution, delivery, observance and
performance of this Guaranty by Guarantor does not and will not conflict with or result in a breach
of the terms or provisions of any existing rule, regulation or order of any court or governmental
body or of any indenture, agreement or instrument to which the Guarantor is a party, or by which
he is bound, or to which he is subject, or constitute a default thereunder.

7. This Guaranty is delivered in addition to all liens upon, and rights of setoff against
the money, securities or other property of Guarantor now or hereinafter in the possession of or on
deposit with Lender, whether held in a general or special account or deposit with Lender, or for
safekeeping or otherwise, and every such lien or right of setoff may be exercised without demand
upon or notice to Guarantor; no lien or right of setoff shall be deemed to have been waived by
any act or conduct on the part of Lender, or by any neglect to exercise such right of setoff or to
enforce such lien, or by any delay in so doing, and every right of setoff or lien is specifically waived
or released by an instrument in writing executed by Lender.

8. At the option of Lender and with or without demand or notice all or any part of the
aforesaid indebtedness, and all or any part of Guarantor’s obligations hereunder shall become
due and payable immediately, irrespective of any agreed maturity, upon the occurrence of one or
more of the following events, subject to all applicable notice, grace and/or cure periods contained
in the Loan Documents (each, an “Event of Default”): (a) failure of Borrower to perform any
obligation under or the occurrence of any Event of Default under the Note and/or any of the other
Loan Documents, which failure or default continues beyond any applicable notice and/or cure
periods, if any; (b) Event of Default in the payment of any principal or interest of the indebtedness
when due; (c) a material adverse change in the financial condition of the Borrower or Guarantor,
(d) if any judgment creditor or lienor attempts to enforce its rights against the Security Property
(as defined in the Deed of Trust) and the Borrower has not provided for insurance or other security
against such enforcement reasonably satisfactory to the Lender; (e) the death of Guarantor or the
voluntarily or involuntarily dissolution or termination of existence of Borrower or any entity
Guarantor; provided, however, such Guarantor’s death shall not result in acceleration of any
obligation so long as: (i) if an executor is appointed to the estate, the executor advises Lender in
writing within thirty (30) days that the estate will unconditionally assume all of such Guarantor’s
obligations under the Loan Documents or (ii) (x) within ninety (90) days after such Guarantor’s
death, a substitute guarantor satisfactory to Lender in its sole and absolute discretion assumes
all liability of the deceased under the Loan Documents and executes and delivers to Lender all
such documents and certificates as Lender may reasonably require to implement the assumption,
and (y) if such deceased Guarantor was a constituent manager of Borrower, within ninety (90) -
days after the death, new management satisfactory to Lender in its sole and absolute discretion
is substituted; (f) the default by Guarantor of any of the terms and conditions set forth herein after
applicable notice and cure; (g) the appointment, pursuant to an order of a court of competent
jurisdiction, of a trustee, receiver or liquidator of the Security Property or any part thereof, or of
Borrower or Guarantor, or any termination or voluntary suspension of the transaction of business
of Borrower or Guarantor, or any attachment, execution or other judicial seizure of all or any
substantial portion of Borrower’s or Guarantor’s assets which attachment, execution or seizure is
not discharged within sixty (60) days; (h) the Borrower or Guarantor shall file a voluntary case
under any applicable bankruptcy, insolvency, debtor relief, or other similar law now or hereafter in

3

S:\Capital Bank\1525 P Street\Loan Documents\Guaranty v2.docx

 
effect, or shall consent to the appointment of, or taking possession by a receiver, liquidator,
assignee, trustee, custodian, sequestrator (or similar official) of the Borrower or Guarantor, or for
any part of the Security Property, or any substantial part of the Borrower’s or Guarantor’s property,
or shall make any general assignment for the benefit of Borrower’s or Guarantor’s creditors, or
shall fail generally to pay Borrower’s or Guarantor's debts as they become due, or shall take any
action in furtherance of any of the foregoing; or (i) a court having jurisdiction shall enter a decree
or order for relief in respect of the Borrower or Guarantor, in any involuntary case brought under
any bankruptcy, insolvency, debtor relief, or similar law now or hereafter in effect, or Borrower or
Guarantor shall consent to, or shall fail to oppose any such proceeding, or any such court shall
enter a decree or order appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of the Borrower or Guarantor, or for any part of the Security
Property or any substantial part of the Borrower's or Guarantor’s property, or ordering the winding
up or liquidation of the affairs of the Borrower or Guarantor, and such decree or order shall not be
dismissed within sixty (60) days after the entry thereof.

9. Lender may without any notice whatsoever to anyone, sell, assign or transfer all of
said indebtedness, obligations and liabilities of Borrower or any part thereof. In that event, each
and every successive assignee, transferee or holder of all or any part of said indebtedness,
obligation and liability shall have the right to enforce this Guaranty by suit or otherwise for its own
benefit as fully as if such assignee, transferee or holder were herein by name specifically given
such rights, powers, and benefits; provided, however, that Lender shall continue to have an
unimpaired right to enforce this Guaranty for its benefit, as to so much of said indebtedness,
obligations and liabilities that it has not sold, assigned or transferred.

10. Confession of Judgment. Upon the occurrence of a default hereunder,
Guarantor does hereby duly constitute and appoint Leonard A. Sloan, Esq., Thomas F.
Murphy, Esq., Lindsay A. Thompson, Esq., or the Clerk of the Court, or any of them, as the
true and lawful attorney-in-fact for Guarantor in its name, place and stead, to confess
judgment against Guarantor, in favor of Lender in the amount of the unpaid principal
balance of the Note together with any accrued and unpaid interest and late charges and
reasonable attorneys’ fees and costs, together with all other costs and expenses incurred
or accrued and unpaid under the Loan Documents, to consent to jurisdiction and to
acknowledge service of process necessary in such a confession, in such a confession, in
the United States District Court for the District of Maryland and/or in the Circuit Court of
any county of the State of Maryland or of Montgomery County, Maryland, to consent to
jurisdiction and to acknowledge service of process necessary in such a confession, in the
Circuit Court of Montgomery County, Maryland hereby ratifying and confirming the acts of
said attorney-in-fact as if done by Guarantor. The authority and power to appear for and
enter judgment against Guarantor shall not be exhausted by one or more exercises thereof
or by any imperfect exercise thereof, and shall not be extinguished by any judgment
entered pursuant thereto; such authority and power may be exercised on one or more
occasions from time to time, in the same or different jurisdictions, as often as the Lender
shall deem necessary or advisable.

NOTICE: YOU ARE HEREBY NOTIFIED THAT THE LENDER MAY APPOINT A
SUBSTITUTE ATTORNEY-IN-FACT WHO SHALL BE AUTHORIZED TO CONFESS
JUDGMENT IN SUBSTITUTION FOR ANY OF THE FOREGOING NAMED PERSONS, BY
RECORDING AN INSTRUMENT OF SUBSTITUTION IN THE APPROPRIATE CLERK’S
OFFICE, WITHOUT FURTHER NOTICE TO THE GUARANTOR.

4

S:\Capital Bank\1525 P Street\Loan Documents\Guaranty v2.docx

 
11. This is a guaranty of payment and performance, not merely of collection. The
liability of the Guarantor under this Guaranty shall be direct and immediate and not conditional or
contingent upon the pursuit of any remedies against the maker(s) of the Note or any other person
or entity, or against securities or liens available to Lender, its successors, endorsees or assigns.
Guarantor waives any right to require that an action be brought against the maker(s) of the Note
or any other person or entity or to require that resort be had to any security or to any balance of
any deposit account or credit on the books of Lender in favor of the maker(s) of the Note or any
other person or entity prior to payment in full of the sums due pursuant to the Note and other Loan
Documents.

12. All notices, requests, demands and other communications with respect hereto shall
be in writing and shall be delivered by hand, sent prepaid by Federal Express (or a comparable
overnight delivery service) or sent by email (with a confirmation copy sent by a reputable overnight
delivery service) to the following addresses:

If to Guarantor, to:

Matthew Shkor

c/o Potomac Construction Group
1734 20th Street, N.W.,
Washington DC, 20009

Email: mattshkor@pcgofdc.com

with a copy to:

Potomac Law Group, PLLC

1300 Pennsylvania Avenue, NW, Suite 700
Washington, D.C. 20004

Attn: Reed P. Sexter, Esq.

Email: reeds@potomaclaw.com

lf to the Lender:

CAPITAL BANK, N.A.

2275 Research Blvd, Suite 600
Rockville, MD 20850

Attn: Misha Panyutin, Vice President
Email: mpanyutin@capitalbankmd.com

with a copy to:

Friedlander Misler, PLLC

5335 Wisconsin Avenue, NW, Suite 600
Washington, DC 20015

Attn: Roger N. Simon, Esq.

Email: rsimon@dclawfirm.com

Any notice, request, demand or other communication delivered or sent in the manner aforesaid
shall be deemed given or made (as the case may be) upon the earliest of (a) the date it is actually
received, provided receipt is on a business day during normal working hours, (b) on the business
day after the day on which it is delivered by hand or received via telecopier if the actual receipt

5

S:\Capital Bank\1525 P Street\Loan Documents\Guaranty v2.docx

 
was on other than a business day during normal working hours, (c) on the business day after the
day on which it is properly delivered by Federal Express (or a comparable overnight delivery
service) return receipt requested, or (d) on the third (3rd) business day after the day on which it
is deposited in the United States mail, certified mail, return receipt requested. Any party may
change such party’s address by notifying the other parties of the new address in any manner
permitted by this paragraph.

13. This Guaranty may not be changed, or any of its provisions waived, except by
written agreement signed by the owner or holder of the Note. This Guaranty shall be irrevocable
and shall remain in full force and effect until all obligations guaranteed hereby have been
performed, at which time this Guaranty shall become null and void. The liability of the Guarantor
hereunder shall be reinstated and revived and the rights of the Lender shall continue if and to the
extent that for any reason any payment by or on behalf of the Borrower or Guarantor is rescinded
or must be otherwise restored by the Lender, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise, provided, however, that if the Lender chooses to contest any such
matter at the request of the Guarantor, the Guarantor agrees to indemnify and hold the Lender
harmless with respect to all costs (inciuding, without limitation, reasonable attorneys’ fees) of such
litigation.

14. Guarantor hereby warrants and represents that as of the date hereof, there has
been no material adverse change in its financial condition from that reflected in the financial
statements previously submitted to Lender, and since the date of such statement the business,
property and assets of such Guarantor have not been adversely affected in any material way.
Guarantor shall deliver to the Lender: (i) each year on or before March 1, its/his financial statement
prepared in accordance with standard accounting procedures applied on a consistent basis from
year to year, together with verification of liquidity, all certified as true and correct by such
Guarantor, (ii) within fifteen (15) days after the filing of same, a copy of its/his federal tax return
and copies of all K-1s and schedules thereto, or a copy of its/his notification to extend the time
within which to file its/his federal income tax return and all schedules thereto, provided that in the
event of such extension, Guarantor provides Lender with a copy of the federal income tax return
and all schedules thereto within fifteen (15) days of the filing of same with the Internal Revenue
Service and (iii) promptly upon the Lender’s request therefor, such other financial information
regarding Guarantor, the Project (as defined in the Loan Agreement) and/or the Property as
Lender may reasonably request from time to time. All financial statements shall be in such
reasonable detail and shall be accompanied by such certificates of the Guarantor as required by
Lender.

15. In the event this Guaranty is placed in the hands of an attorney for enforcement,
whether suit be brought or not, Guarantor will reimburse the party seeking enforcement of all
costs and expenses incurred, including, without limitation, reasonable attorneys’ fees.

16. This Guaranty shall inure to the benefit of and may be enforced by Lender and
each subsequent holder from time to time of the Note, and shai! be binding upon and enforceable
against the Guarantor and his successors and assigns.

17. All references made (a) in the neuter, masculine or feminine gender shall be
deemed to have been made in all such genders, and (b) in the singular or plural number shall be
deemed to have been made, respectively, in the plural or singular number as well.

18. The invalidity or unenforceability of any one or more provisions of this Guaranty
shall not affect the validity or enforceability of the remaining provisions of this Guaranty. This

6

S:\Capital Bank\1525 P Street\Loan Documents\Guaranty v2.docx

 
Guaranty shall be governed, construed and interpreted as to validity, enforcement and all other
respects, in accordance with the laws of the State of Maryland.

19. This writing is intended by the parties as a final expression of this Guaranty and is
also intended as a complete and exclusive statement of the terms of this agreement. No course
of dealing or trade usage, and no parol evidence of any nature, shall be used to supplement or
modify any terms or conditions set forth herein. There are no conditions to the full effectiveness
of this Guaranty.

20. The Guarantor warrants to the Lender that it has adequate means to obtain from
the Borrower on a continuing basis information concerning the financial condition of the Borrower
and that it is not relying on the Lender to provide such information either now or in the future.

21. Each of the persons who has signed this Guaranty has unconditionally delivered it
to the Lender, and failure to sign this or any other Guaranty by any other person shall not
discharge the liability of any signer.

22. Guarantor hereby waives all errors and omissions in connection with Lender's
administration of the Loan, except behavior which amounts to bad faith, willful misconduct or
gross negligence.

23. This Guaranty represents the final agreement between Lender and Guarantor and
may not be contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no oral agreements between the parties.

24. Guarantor and Lender each irrevocably waive, to the maximum extent not
prohibited by law, any right Guarantor or Lender may now or hereafter have to a trial by
jury with respect to any litigation directly or indirectly arising out of or in connection with
this Guaranty or any of the Loan Documents to which Guarantor is a party.

25. The failure or delay of the Lender to require performance by the Guarantor
of any provision of this Guaranty or any other Loan Document shall not affect its right to
require performance of such provision in the future. No waiver of performance by Lender
shall be effective against Lender unless and until such performance has been waived in
writing by the Lender in accordance with the terms hereof.

25. This Guaranty may be executed for the convenience of the Guarantor in several
counterparts, which are in all respects similar and each of which is to be deemed to complete in
and of itself, and any one of which may be introduced in evidence or used for any other purpose
without the production of the other counterparts thereof.

26. Guarantor and Lender each irrevocably submit to jurisdiction of any state or federal
court sitting in the State of Maryland or the District of Columbia over any suit, action, or proceeding
arising out of or relating to this Note or any other Loan Documents. Guarantor irrevocably waives,
to the fullest extent permitted by law, any objection that the Guarantor may now or hereafter have
to the venue of any such suit, action or proceeding brought in any such court and any claim that
any such suit, action, or proceeding brought in any such court has been brought in an inconvenient
forum. Final judgment in any such court shail be conclusive and binding and may be enforced in
any court in which the Guarantor is subject to jurisdiction by a suit upon such judgment provided
that service of process is effected as provided herein or as otherwise permitted by applicable
laws.

7

S:\Capital Bank\1525 P Street\Loan Documents\Guaranty v2.docx

 
27. This Guaranty is intended to be an instrument signed under seal.

[SIGNATURE ON FOLLOWING PAGE]

8

S:\Capital Bank\1525 P Street\Loan Documents\Guaranty v2.docx

 
IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the day and year
first above written.

    

 

 

WITNESS: GUARANTOR: -
aN ame: tee Keli MATTHEW SHKOR
[SEAL |
STATE oF DiSkey eh ad Columbia
)ss
COUNTY OF )
, Carmi We C. Ladin Ni , a Notary Public in and for the aforesaid

 

iurisdiction’ do hereby certify that MATTHEW SHKOR, personally appeared before me in said
jurisdiction and acknowledged that he is a party to the foregoing instrument; and that the foregoing
instrument is his act and deed in his individual capacity.

D IN WITNESS WHEREOF, | have set_my hand and Notarial Seal, this uth day of

deer Cte CO. tai

 

Notary Public
(SEAL)
stay . My Commission expires:
Seg ay. BAA AR

   

9

S:\Capital Bank\1525 P Street\Loan Documents\Guaranty v2.docx

 
